.   .




    Honorable  0. H. Gilmer,       Chairman
    Committee   on Judiciary      and Uni:omm State Laws
    House of Representatives
    Austin, Texas

    Dear   Sir:

                                                   Opin.ion No. O-3654




                  Your letter of June 1.0, 1.941,,request:.ng the opilt.inn ef this
    department     on the above stated q,uesti.on. has been :receked.

                  We quote from    you:? ?etkr    as fol,lows:

                   “I hand you here copy of S. B. No. 346 by Sen,at:c-
            Spears, which i.s pending in. the House Committee         on
            Judiciary and Un,l.form Skate Laws, and requ.est. thaj:
            you advise me, as Chairma          of this rommE’Zew, whether
            OP not this bill is u.ncoc,,~.il:,rOioarah
                                                     as a l,ocal 6~ sp~t:i,a!.
            bill. under the authoriky of the :?ecent case rC J. R a Mj.!.kc,
            et al. v. the CounQ of El’. Paso, Texas, et al,.”

                  Senate   Bi1.P No. 346 pads    as fol,lows:

                               ‘“A BILL   TO BE ENTITLED
                                          AN ACT

                                  (Captioned    Omifed)

    ‘BE    IT ENACTED       BY THE    LEGISLATURE         OF THE   STATE   OF TEX.AS:

                  “Section 1. In, all, counties of Texas havkxg % popn,.l.a-
            tion of not less than three hun.dred twenty-fi?e    thowan,d
            (325,000) inhabitants and not more than three hua.dsed
            fifty thousand (350,000) Enhabitan,ts, as shown. by the ,Fed-
            era1 Census of 1940, or any succeeding      Federal, Cexsw,
Honorable   0. H. Gilmer,   Chairman,    Page   2, O-3654




       a direct tax of not over twenty-five       (25$) cents on the valua-
       tion of One Hundred ($100.00) Dollars          on all property in said
       counties, may be authorized       and levied by the Commissioners’
       Courts of such counties for the purpose of erecting buildings
       and other improvements        and for equipping, maintaining       and
       operating hospitals for the treatment and cure of persons suf-
       fering from any affliction,     dise,ase or injury, and for the pur-
       pose of establishing,     maintaining   and operating with or without
       the co-operation     of the Government     of the United States of Am-
       erica   or agencies    of such government,      shelters,  storehouses
       and workrooms,      and for supplying paraphernalia,        mate,rial
       and utilities for the unemployed,       indigent and destitute, and
       providing for the direct relief of paupers.

            “Sec. 2. Before any such tax shall be levied, there shall
      be submitted to the qualified taxpaying voters of such counties
      the proposition  whether or not such tax shall be levied by such
      Commissioners’     Court,  at a regular   or at a special election
      called for such purpose by said Commissioners’          Court.  When-
      ever any such proposition     shall receive a majority    of the votes
      of the qualified property tax-payers      voting at such election,
      said Commissioners’      Court shall be authorized    to levy such
      tax or any portion thereof as may be necessary        and expedient.

           ~“Sec. 3. If any section, subsection,  paragraph,   sentence
      or word of this Act be held i.nvalid, such holding shall not af-
      fect the validity of the remaining  portions of this Act.

           “Sec. 4. Al.1 Acts, laws or parts of laws in conflict here-
      with are hereby repealed,   to the extent of such conflict only.

            *Sec. 5. The fact that counties now have insufficient         funds
      to erect, equip, maintain and operate hospitals and have had no
      direct legislative   authority to establish,   maintain and operate
      shelters,   storehouses   and workrooms      and to supply parapher-
      nalia, material    and supplies for unemployed,      indigent and desti-
      tute persons in such counties, and the fact that there are thou-
      sands of needy persons in such counties entitled to the benefits
      of this Act, creates an emergency      and an imperative      public neces-
      sity that the Constitutional   Rule requiring    bi1l.s to be read on three
      several   days in each House be,and the same is hereby suspended,
      and this Act shall be in force and take effect immediately          upon its
      passage,   and it is so enacted.”
Honorable   0. H. Gilmer,      Chairman,     Page     3, O-3654




             Section     56, of Article    III of the State Constitution,       provides    as follows:

              “The legislature  shall not, except as otherwise   provided in this
     Constitution,  pass any local or special law. . . . regulating   the affairs
     of counties, cities, towns, wards or school districts;    . . . and in all other
     cases where a general law can be made applicable,       no local or special
     law shall be enacted; provided,    that nothing herein contained shall be
     construed to prohibit the legislature    from passing  special laws for the
     preservation   of the game and fish of this state in certain localities.”

              Chapter 5, Title 71, Vernon’s Annotated Civil Statutes, is the general
law authorizing   the commissioners’   court of any county to establish  a county hos-
pital and to enlarge any existing hospitals  for the care and treatment of persons
suffering  from any illness, disease or injury, subject to the provisions   set forth
in said chapter.

             After carefully  considering Senate Bill             No. 346, supra. in connection
with the opinion handed down by the Supre,me Court                on April 23, 1941, in the case
of Miller, et al v. County of El Paso, et al, and the             authorities cited therein, we
are of the opinion that said Senate Bill No. 346 is a             local or special law and there-
fore unconstitutional  and void.

              We also call your attention to Section 3, Article    VIII, of the State Con-
stitution which provides:      “Taxes shall be levied and collected by general laws and
for public purposes     only.”  The above mentioned Senate Bill, being a spedal or lo-
cal bill contravenes    this provision of the Constitution as well as Section 56, Article
III, of the Constitution.

              Trusting    that the foregoing     fully answers      your inquiry,     we are

                                                                    Yours     very truly

                                                          ATTORNEY          GENERAL        OF TEXAS



FIRST ASSISTANT                                                      Ardell     Williams
ATTORNEY    GENERAL                        Approved                           Assistant
AW:LM                                       Opinion


                                           grnm
                                               Chairman